Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19                      Page 1 of 7 PageID 119


                        UNITED STATES DISTRICT COURT
                                      for the
                             Northern District of Texas

  GENARO DIAZ, Individually and                       §
  On Behalf of All Others Similarly                   §
  Situated,                                           §
                                                      §
                   Plaintiff,                         §
                                                      §       No. 2:18-cv-00097-D-BR
  v.                                                  §                 Jury
                                                      §
  PANHANDLE MAINTENANCE,                              §
  llC,                                                §
                                                      §
                   Defendant.                         §

               JOINT MOTION FOR APPROVAL OF SETTLEMENT &
                 STIPULATION OF DISMISSAL WITH PRETUDICE                  .
          Plaintiff Genaro Diaz, individually and on behalf of Opt-In Plaintiffs Waylan

 Jones, Esteban Lopez, Jesus Garcia and Juan Ignacio1 and Defendant Panhandle

  Maintenance, LLC2 (collectively referred to as the "Parties") seek court approval of the

  settlement recently reached in this matter. The Parties represent that the settlement

  is fair and equitable. Should the court approve the settlement, then pursuant to Rule

  41(a)(1)(ii) of the Federal Rules of Civil Procedure, the Parties stipulate to the

  dismissal of this case with prejudice, with each of the Parties to bear their own

  respective attorneys' fees and court costs.


          1
           Plaintiff Genaro Diaz (referred to as "Plaintiff' or "Diaz") and Opt-In Plaintiffs Waylan
 Jones, Esteban Lopez, Jesus Garcia and Juan Ignacio (collectively referred to as "Opt-In Plaintiffs")
  are sometimes collectively referred to as "Plaintiffs."
          2
           Defendant Panhandle Maintenance, LLC is sometimes referred to as ({Defendant" or
  "Panhandle Maintenance."
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19              Page 2 of 7 PageID 120


                                      I. Introduction

         This action was filed under the Fair Labor Standards Act of 1938, 29 U.S.C. § §

  201-219 ("FLSA") alleging that Defendant failed to pay Plaintiffs overtime wages as

  required by law. (See, Pl.'s Comp!. (Doc. 1).) This case is a collective action. (See,

  Order (Doc. 22).) Under the opt-in procedures approved by the Court, all potential

  parties received notice, and some opted in. By joining the lawsuit, each opt-in

  "designate[d] [Diaz] as [his] representative to make decisions on [his] behalf concerning

  the method and manner of conducting the lawsuit, the approval of any settlement, and all

  other matters pertaining to this lawsuit." (See, e.g., Jones Consent (Doc. 29) p. 3

  (emphasis added).) See also, 29 U.S.C. § 216(6) (employee may file suit "for and in

  behalf of himself ... and other employees similarly situated"). The opt-in period has

  closed, and the parties have each pursued discovery regarding the claims and defenses.

  The Parties have negotiated and resolved Plaintiffs' individual claims. Now, because

  the Parties have reached an agreement that disposes of all Plaintiffs' claims for unpaid

  overtime wages, liquidated damages, and attorneys' fees and costs, the Parties request

  that the Court approve the agreement and dismiss Plaintiffs' claims and this case with

  prejudice.

                               II. Argument & Authorities

         Because Plaintiffs' claims arise under the FLSA, the Court must scrutinize the

  settlement for fairness before approving it. Schulte v. Gangi, 328 U.S. 108, 113 n.8

  (1946); Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714,717 (E.D. La. 2008). This



                                            -2-
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19               Page 3 of 7 PageID 121


  is because "[t]he prov1s10ns of the [FLSA] are mandatory, and not subject to

  negotiation and bargaining between employers and employees." Collins, 568 F. Supp.

  2d at 718. "When a court scrutinizes an FLSA settlement agreement, it must determine

  that the compromise is a fair and reasonable resolution of a bona fide dispute over the

  FLSA's provision." Domingue v. Sun Elec. & Instrumentation, Inc., No. 09-cv-682, 2010

  U.S. Dist. LEXIS 40768, at *1-*2 (E.D. La. Apr. 26, 2010).

         The Fifth Circuit has held that parties may enter into private enforceable

  agreements settling FLSA claims when a bona fide dispute as to liability exists. Martin

  v. Spring Break 83 Prods., L.L.C., 688 F.3d 247 (5th Cir. 2012). In reaching its decision,

  the court approved of the rationale expounded by Martinez v. Bahls Bearing Equip. Co.,

  361 F. Supp. 2d 608, 634 (W.D. Tex. 2005), in which the court concluded that "parties

  may reach private compromises as to FLSA claims where there is a bona fide dispute

  as to the amount of hours worked or compensation due." Id. at 255 (quoting Martinez,

  361 F. Supp. 2d at 631); see also, Martinez, 361 F. Supp. 2d at 634 ("a private

  compromise of claims under the FLSA is permissible where there exists a bona fide

  dispute as to liability.").   A release in compliance with such a compromise is

  enforceable. See,Martin, 688 F.3d at 255; Martinez, 361 F.Supp.2d at 631. The Martin

  court also held that the private settlement agreement between the parties was

  enforceable because the plaintiffs in that case were "benefitting from legal counsel

  before the Settlement Agreement was signed," and "knew about their rights under the

  FLSA." See, Martin, 688 F.3d at 256 n.10.



                                             -3-
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19                              Page 4 of 7 PageID 122


          In this case, the Parties mutually agree that there exists a bona fide dispute as

  to Defendant's liability, if any, the amount of hours worked by Plaintiffs during their

  employment with Defendant, and the compensation due, if any, based on certain

  enumerated exemptions and/or exclusions to the FLSA asserted by Defendant to be

  applicable to the Plaintiffs. As a result of the litigation efforts expended in this case by

  the Parties, and in order to avoid a potentially costly and lengthy trial setting, Plaintiffs

  and Defendants have reached a private settlement of all claims, defenses and disputes

  between them in this cause. During negotiation, and at the time of execution, Plaintiffs

  had the benefit of the undersigned legal counsel, and were aware of their rights under

  the FLSA 3 By entering into this settlement, Defendants are not admitting any liability

  or violation of the FLSA, both of which are specifically denied.

          Through negotiation, the Parties reached a settlement of their dispute. The

  terms of the settlement have been approved by Diaz on behalf of all Plaintiffs,

  Plaintiffs' counsel, Defendant and Defendant's counsel.4 In arriving at the proposed

  settlement, the Parties considered: (i) liability disputes; (ii) whether Plaintiffs are

  entitled to liquidated damages; (iii) whether Defendants acted willfully and the

  appropriate statute of limitations; (iv) the correct method for calculating damages, if




          3
             Although it is unnecessary, Diaz and the Opt-In Plaintiffs-except for Waylan Jones-have
  all individually executed the settlement agreement. See supra page 3 (explaining that court-approved
  consent form and the FLSA authorized Diaz to act as representative and to settle lawsuit on behalf of
  the collective). Jones has been difficult to reach; the Parties have agreed that his settlement funds will
  be held in escrow until he signs the settlement agreement.
          4
              Id.; see also, supra page 3 (regarding Diaz's authority to act as representative of the collective).


                                                        -4-
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19                Page 5 of 7 PageID 123


  any, (v) the disputed amount of overtime hours allegedly worked, (vi) the disputed

  amount of overtime wages allegedly owed, (vii) the applicability of certain exemptions

  and/or, (viii) the likelihood of Plaintiffs' success on their claims, and (ix) other factual

  and legal issues. The settlement was negotiated at arms' length. The settlement

  amount includes both estimated unpaid overtime wages for Plaintiffs, an equal amount

  for liquidated damages, and Plaintiffs' attorneys' fees. The terms of the settlement,

  including the amount of alleged unpaid wages, liquidated damages and attorneys' fees,

  are fair, reasonable, and in the best interest of the Parties. Cotton v. Hinton, 559 F.2d

  1326, 1331 (5th Cir. 1977) (strong presumption in favor of finding a settlement fair).

           The terms of the settlement agreement reached by the Parties are confidential.

  However, if the Court would like to review the terms of the settlement agreement,

  then the Parties respectfully request that they be permitted to submit a copy of the

  settlement agreement for in camera inspection to the protect the confidentiality of the

  terms.

           Wherefore, Plaintiffs and Defendants respectfully request that the Court

  approve the settlement and enter an agreed order of dismissal of this lawsuit and the

  claims of all Plaintiffs with prejudice, with each party to bear their own court costs and

  attorneys' fees in conformance with the foregoing stipulation.




                                              -5-
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19         Page 6 of 7 PageID 124


  Respectfully Submitted,                     Respectfully Submitted,

  MOORE &ASSOCIATES                           BURDET MORGAN WILLIAMSON        &
                                              BOYKIN, LLP

  By: ------------
      Melissa Moore                           By:�
      State Bar No. 24013189                      c.JaredKnight
      Curt Hesse                                  State Bar No. 00794107
      State Bar No. 24065414                      Rhonda Luginbyhl
      Lyric Centre                                State Bar No. 24074626
      440 Louisiana Street, Suite 675             701 S. Taylor, Suite 324
      Houston, Texas 77002                        Amarillo, Texas 79101
      Telephone: (713) 222-6775                   Telephone: (806) 358-8116
      Facsimile: (713) 222-6739                   Facsimile: (806) 350-7642

  ATTORNEYSFOR PLAINTIFF                      ATTORNEYSFOR DEFENDANT
  GENARO DIAZ                                 PANHANDLE MAINTENANCE,
                                              LLC




                                        -6-
Case 2:18-cv-00097-Z-BR Document 36 Filed 12/09/19             Page 7 of 7 PageID 125


                             CERTIFICATE OF SERVICE

          As required by Fed. R. Civ. P. S(a)(l), I certify that I served this document on
  all parties or their attorney(s) of record-who are listed below-on December 9, 2019,
  in accordance with Fed. R. Civ. P. S(b) as follows:

                Mr. C. Jared Knight
                jknight@bmwb-law.com
                Ms. Rhonda Luginbyhl
                rluginbyhl@bmwb-law.com
                BURDET MORGAN WILLIAMSON & BOYKIN, LLP
                701 S. Taylor, Suite 324
                Amarillo, TX 79101
                Facsimile: (806) 350-7642
                Attorney(s) for Defendant Panhandle Maintenance, LLC
                       D       mail
                       D       personal delivery
                       D       leaving it atD   officeD    dwelling
                       D       leaving it with court clerk
                       D       electronic means
                       D       other means
                       [gj CM/ECF system



                                                                 Curt Hesse




                                            -7-
